DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 18 is considered indefinite as to the optical properties of the translucent layer.  Examiner is unable to determine what is meant by “to return 50-70% of an intensity of light incident to a face of the translucent layer to the face of the translucent layer”.  Examiner is unsure if this means that it will reflect in total of 50% - 70% of the light striking the first surface of is it that 50% - 70% of light scatters inside the layer and transmits out of the layer that the light entered.

Claim 21 that depends on claim 19 is indefinite as to containing the limitation “the coloured layer comprises a transparent elastomer associated with a coloured backing layer.”  Examiner is unable to determine if this is another elastomer layer as claim 19 has a colored elastomer.  So does the system have three layers a colored elastomer, a clear elastomer and a colored backing layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 19, 22-23, 26-27, 32-33, and 36are rejected under 35 U.S.C. 103 as being unpatentable over Balmes et. al. (US 3675722) in view of Treen et. al. (US 6817311).

Regarding claim 1 Balmes teaches (figs. 2-5) a device for reversible indication of applied pressure by a colour change comprising;
a translucent layer (22; col. 3, lines 25-35);
a coloured layer (21,51; 43-55); 
and an apertured layer, comprising one or more apertures (43; col. 3, lines 42-53 ):
where the translucent layer and the coloured layer are associated by means of the apertured layer (see fig. 2).
Balmes does not teach where the coloured layer comprising an elastomer.
Treen teaches where the coloured layer comprising an elastomer (col. 4, lines 30-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressure indicator as taught by Balmes with the colorable elastomer as taught by Treen for the benefit of increased visual pressure level indications.

Regarding claim 2 Balmes teaches (figs. 2-5) a device, where the translucent layer comprises at least one textured surface (col. 4, lines 13-23).


Treen teaches where the coloured layer comprises a coloured elastomer (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressure indicator as taught by Balmes with the colorable elastomer as taught by Treen for the benefit of increased visual pressure level indications.

Regarding claim 22 Balmes teaches (figs. 2-5) a device, except where the elastomer is selected from a hydrocarbon-based gel, a polyurethane gel, a hydrogel and a silicone based gel.
Treen teaches where the elastomer is selected from a hydrocarbon-based gel, a polyurethane gel, a hydrogel and a silicone based gel (col. 4, lines 30-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressure indicator as taught by Balmes with the colorable elastomer as taught by Treen for the benefit of increased visual pressure level indications.

Regarding claim 23 Balmes as modified by Treen inherently teaches (figs. 2-5) a device, where the elastomer has a Shore hardness on the Shore OOO, Shore OO or Shore A scales (as Treen teaches an elastomer based diaphragm structure the 

Regarding claim 26 Balmes teaches (figs. 2-5) a device, where the apertured layer comprises a single aperture of regular geometry (col.3, lines 15-24).

Regarding claim 27 Balmes teaches (figs. 2-5) a device, except where the single aperture comprises a circular geometry of diameter within a range of 0.1-50 mm. 
However such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 32 Balmes teaches (figs. 2-5) a device, where the indication of a pressure above or below ambient atmospheric pressure (col. 1, lines 10-13).  

Regarding claim 33 Balmes teaches (figs. 2-5) a device, except where the indication of a pressure level within a medical device, including positive and negative pressures, including negative pressure wound therapy devices and compression garments including compression bandaging. However the claim recitation is directed to the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106.

Regarding claim 36 Balmes teaches (figs. 2-5) a device, except where clothing garment comprising a device according to claim 1. However the claim recitation is directed to the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Balmes et. al. (US 3675722) in view of Treen et. al. (US 6817311) in further view of Muyldermanbs et. al. (US 2010/0190912).

Regarding claim 20 Balmes teaches (figs. 2-5) a device, except where the coloured elastomer comprises a solvent dye.
Muyldermans teaches where the coloured elastomer comprises a solvent dye (para. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressure indicator as taught by Balmes with the elastomer colorant as taught by Muyldermans for the benefit of increased visability and stability of the colorant with respect to the diaphragm.

Allowable Subject Matter
Claims 4, 8-11, 24, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Robert E. Tallman/           Primary Examiner, Art Unit 2872